Title: To George Washington from William Heath, 1 August 1782
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Highlands, August 1. 1782.
                  
                  I have been honoured with yours of the 31st ultimo—am happy in your excellency’s approbation on any parts of my conduct.
                  In answer to the questions your excellency was pleased to propose to the general officers when last at your quarters, I beg leave to reply for myself.
                  That although the principles of humanity dictate that every measure compatible with the public safety and interest, without giving advantage to the enemy, should I think be adopted for the relief of our prisoners in the hands of the enemy; yet, in the instances mentioned, permitting the prisoners to fish within the jurisdiction of the enemy, and the commissary of prisoners to purchase firewood within our lines, are so pregnant with impositions which may be practiced, in the conveyance of goods within our lines, and provisions to the enemy, that it is with me a doubt whether the proposed plan can be sufficiently guarded to prevent them.  If, however, it should be thought adviseable, I think the fishermen should fish under instructions given by your excellency approved and countersigned by the British commander in chief, or given by him approved and countersigned by your excellency, as may be agreed.  And to render this more certain against imposition, a particular person of known fidelity should be named by your excellency to command the boat, under injunctions not to allow the least article of goods or merchandize ever to be taken into the boat on any pretence whatever.
                  With respect to the wood, the field of imposition appears to be more probably extensive, both as respects the conveyance of goods within our lines, and applying a part of the wood, at least, to other purposes than the comfort of our prisoners.  But if the plan should be adopted, to guard against impositions as much as possible, let the vessels or boats have pass-ports signed by the two commanders in chief and the admiral—receive their lading at a particular place assigned for the purpose, without touching at or sending a boat on shore at any other place—an American officer with a small guard to be posted at the place to examine all vessels and boats coming and returning—any articles of goods found on board to be forfeited, and the vessel seized as lawful prize—the quantity of wood allowed to be taken to be in proportion to the number of prisoners only, the probable continuation of their captivity, and difficulty of procuring fuel at other periods—that the wood be deposited in a yard by itself, and issued only to the prisoners, and that its being yarded and issued be under the inspection of a person who shall be named by your excellency for the purpose, such person to be at liberty to report from time to time how the wood is deposited and issued.  (Perhaps the British commander in chief will think this too great a suspicion of British honor.)
                  But after all, if I may be allowed to express an opinion on the matter, I think the plan if adopted will produce consequences which will eventually prove injurious to the public cause, (unless a reconciliation soon takes place).  I cannot therefore give an opinion in favor of it.
                  With respect to the number of men necessary to be left at West point in case the army should move, I am of opinion, that while the army is in front of the post and not far advanced, five hundred men, exclusive of artillery-men, may be sufficient; but that a less number will not be safe, considering the importance of the post, its various and valuable stores, &c.  I have the honor to be With the highest respect, Your Excellency’s Most obedient servant,
                  
                     W. Heath
                  
               